Citation Nr: 1633328	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-17 161	)	DATE
	)
	)

THE ISSUE

Entitlement to payment of agent fees.


WITNESSES AT HEARING

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denying direct payment of withheld agent fees in the amount of $18,617.89, which represents 20 percent of the amount of past-due benefits awarded to the Veteran in a March 2013 rating decision.  

In January 2016, the Appellant and the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

Following the hearing, in February 2016, the Appellant submitted a motion to release the withheld fees directly to him and dismiss opposing arguments made by the Veteran and VA as the review of the fee agreement was not within the Board's jurisdiction.  Rather, he argues that such matter falls within the Office of General Counsel's jurisdiction pursuant to 38 C.F.R. § 14.636(i) (2015).  For the reasons below, the Board denies the Appellant's motion.  

In this regard, the agency of original jurisdiction's (AOJ's) eligibility determination is a final adjudicative action and may be appealed to the Board.  38 C.F.R. 
§ 14.636(c)(3).  38 C.F.R. § 14.636(i) provides that, before the expiration of 120 days from the date of the final VA action, the Office of the General Counsel may review a fee agreement between a claimant or appellant and an agent or attorney upon its own motion or upon the motion of the claimant or appellant.  The Office of General Counsel may order a reduction in the fee called for in the agreement if it finds by a preponderance of the evidence, or by clear and convincing evidence in the case of a fee presumed reasonable under paragraph (f) of this section, that the fee is unreasonable.  The Office of the General Counsel may approve a fee presumed unreasonable under paragraph (f) of this section if it finds by clear and convincing evidence that the fee is reasonable.  The Office of the General Counsel's review of the agreement under this paragraph will address the issues of eligibility under paragraph (c) of this section and reasonableness under paragraph (e) of this section.  The Office of the General Counsel will limit its review and decision under this paragraph to the issue of reasonableness if another AOJ has reviewed the agreement and made an eligibility determination under paragraph (c) of this section.  

In the instant case, as the March 2013 decision denied the direct payment of the agent's withheld fees, which was a favorable decision for the Veteran, there was no need for him to seek review of the fee agreement by the Office of the General Counsel.  Moreover, 38 C.F.R. § 14.636(i) does not deprive the Board of jurisdiction over the matter of whether the agent's fees are reasonable pursuant to the remainder of the regulation; rather, it allows for a permissible review of the fee agreement by the Office of the General Counsel.  Therefore, the Appellant's February 2016 motion is denied.
 
This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant and the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to allow the Office of the General Counsel to exercise its right to review the fee agreement upon its own motion pursuant to 38 C.F.R § 14.636(i).  In this regard, while the Veteran did not request review of the fee agreement pursuant to such regulation, as indicated in the Introduction, such allows for a permissible review of the fee agreement by the Office of the General Counsel.  Furthermore, 38 C.F.R. § 14.636(k) states that nothing in this section shall be construed to limit the Board's authority to remand a matter to the General Counsel under 38 C.F.R. § 19.9 for any action that is essential for a proper appellate decision or the General Counsel's ability to issue a supplemental statement of the case under 38 C.F.R. § 19.31.  Therefore, the Board finds that this matter must be remanded for the Office of the General Counsel to allow it to exercise its right to review the fee agreement between the Appellant and the Veteran pursuant to 38 C.F.R. § 14.636(i) and, thereafter, issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Refer the matter to the VA's Office of the General Counsel so as to allow it to exercise its right to review the fee agreement between the Appellant and the Veteran pursuant to 38 C.F.R. § 14.636(i).  As this is a contested claim, both the Appellant and the Veteran should be informed of the VA Office of the General Counsel's decision.  Thereafter, and after conducting any additional action deemed warranted, the matter should be readjudicated in a supplemental statement of the case and such should be provided to both the Appellant and the Veteran.  Thereafter, the case should then be returned to the Board for further appellate consideration.

The Appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






